Citation Nr: 1627204	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  13-13 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection of an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD) and depressive disorder.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. T. Callahan, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from March 1965 to December 1966.

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied the benefit sought on appeal.

This claim was previously remanded by the Board in January 2015 for further development of the record.  That development having been completed, this claim is once again before the Board for further appellate consideration.

In January 2015, the Veteran testified before the undersigned Veterans Law Judge during a hearing conducted at the Atlanta, Georgia RO.  A transcript of the hearing has been associated with the claims file.

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System and Virtual VA claims processing systems.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the additional delay, a remand in this case is again necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim, so that she is afforded every possible consideration.  38 U.S.C.A. §5103A (West 2014); 38 C.F.R. §3.159 (2015).'

In this case, the Veteran is claiming service connection for a psychiatric disorder, as was detailed in the Board January 2015 remand.  The Veteran has reported to the Board that she believes her psychiatric disorder is etiologically related to an assault she experienced while service on active duty in 1965.  The Veteran reported that she did not report this assault at the time, but the record indicates that she has been under psychiatric care for many years, with treatment appearing to begin around 1972.  

That being a brief factual background of this case, the Board finds that a remand is necessary in this case for multiple reasons.  Firstly, as the Board discussed in the January 2015 remand, in adjudicating a claim for benefits under Title 38 of the United States Code, the Veteran's Claims Assistance Act (VCAA) has placed certain duties on the VA to assist the Veteran in substantiating her claim.  Among these duties, 38 U.S.C.A. § 5103A(c)(1)(C) states that the VA must assist the Veteran in obtaining any relevant records "held by any Federal department or agency that the Veteran adequately identifies..." 

With that duty in mind, the Board notes that the record contains several pieces of evidence indicating that the Veteran currently receives Social Security Administration Disability Insurance Benefits.  Specifically, the record contains, among other things, a December 2015 letter from the Social Security Administration (SSA), which is titled "Benefit Information".  This document lists the Veteran's current status for Disability Insurance Benefits as being in "current pay".  Additionally, the record includes a July 2013 statement prepared by one of the Veteran's doctors, which lists her "disabling condition[s]" as "depression, diabetes mellitus, and coronary artery disease".  This letter appears to have been prepared in order to inform a decision relating to SSA benefits.  

Taken together, this evidence strongly indicates that the SSA holds records relating to the Veteran.  Moreover, this evidence suggests that those records, in part, speak to the Veteran's mental disorders and health.  Yet, a review of the record has not yielded any evidence that the VA has attempted to obtain any relevant records from the SSA.  Accordingly, the Board finds that a remand is necessary in this case in order to obtain any outstanding records from the SSA.  

In addition to the need for the VA to fulfill their obligation to assist the Veteran in obtaining relevant records, a remand is also necessary in this case in order to fully comply with the requirements of the January 2015 remand.  Specifically, in that remand, the Board ordered the Veteran be provided with a VA medical examination of her psychological condition.  To that end, the Veteran was examined in November 2015.  In this examination, the VA psychological examiner stated that the Veteran did not meet the diagnostic criteria for a diagnosis of PTSD, but that the Veteran was properly diagnosed with a depressive disorder.  Additionally, the examiner noted that the Veteran experienced certain symptoms from this disorder, including "occupational and social impairment with reduced reliability and productivity."  

However, after the examination, the examiner offered her opinion that the Veteran's depressive disorder was "less likely than not...incurred in or a result of military service."  While the examiner found the Veteran's reports of being assaulted to be "credible", she found that "there is no evidence of persistent distress or diminished functioning as a result of the reported assault."  The examiner went on to say that "the majority of treatment records over the course of a number of years do not reflect trauma-related concerns, complaints, or symptoms."

A review of the claims file shows evidence that the Veteran experienced significant psychological symptoms after she left service.  In fact, during the Veteran's testimony before the undersigned, she reported that she often felt anxious and that she would experience flashbacks.  Additionally, the Veteran's medical records include notations that the Veteran was "jittery", that she experienced nightmares, that she was fearful of men, and that she even attempted suicide on more than one occasion, which resulted in at least two separate hospitalizations.  

Accordingly, it appears that the November 2015 VA examiner may not have fully and adequately reviewed the Veteran's claims file, as was instructed by the Board in the January 2015 remand.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Moreover, the United States Court of Appeals for Veteran's Claims has held that when the VA undertakes to provide the Veteran with a medical examination, that examination must be "adequate", and that examinations which are not premised upon a consideration of the Veteran's medical history are inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (1991); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1933) (holding that "an opinion based upon an inaccurate factual premise has no probative value").

Applying the November 2015 examination, and the resulting opinion offered in response to the Board's request, it appears likely that the November 2015 examiner did not review the claims file, as was ordered by the Board.  Consequently, it appears likely that the examination, and the resulting opinion, was not made with consideration given to the Veteran's medical history.  Therefore, the Board finds that a remand is necessary in this case in order to obtain a new VA medical examination of the Veteran.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding records, including relevant medical records, from the Social Security Administration relating to the Veteran's claims for disability insurance benefits or supplemental security income.  

All efforts should be undertaken to obtain these records unless it is formally determined that the records do not exist or that further efforts to obtain the records would be futile.  In such a situation, such a determination must be associated with the claims file.  

2. After the Veteran's SSA records have been obtained, or a formal finding has been made regarding the existence or obtainability of the records, schedule the Veteran for a new examination of her psychological disability with a new and properly qualified psychological examiner.  The examiner must be given access to the entire claims file, and the examiner must review the claims file in its entirety prior to rendering their opinion.

After reviewing the claims file (particularly the Veteran's statements made during a hearing before the Board in February 2015) and examining the Veteran, the examiner should: 

1. Provide their opinion of the Veteran's current diagnosis.  

2. The examiner should also provide their opinion as to whether that disability is at least as likely as not related to the Veteran's service, to include the assault reported by the Veteran.

If offering these opinions, the examiner should consider the full record, including the Veteran's lay statements and the Veteran's reported medical history.  The examiner's consideration of the record should also include the Veteran's reported psychological symptoms, including her suicidal ideations, heightened anxiety, and fear of men, as they are reported in the record.  

Finally, the examiner must support any and all conclusions or opinions with clear and detailed rationale, utilizing specific references to the evidence in the claims file and sound medical knowledge.  

3. After completing the above ordered development, review the claims file to ensure compliance with this remand, and readjudicate the Veteran's claim once substantial compliance with this remand has been achieved.  If the Veteran's claims remain denied, the Veteran and her representative should be issued a supplemental statement of the case, and they should be afforded an appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




